



Exhibit 10.02


TIVO CORPORATION
TITAN EQUITY INCENTIVE AWARD PLAN
NOTICE OF RESTRICTED STOCK UNIT GRANT
TiVo Corporation (the “Company”) hereby grants you, %%FIRST_NAME%-%
%%LAST_NAME%-% (the “Participant”), Restricted Stock Units under the Titan
Equity Incentive Award Plan (the “Plan”). The date of this Notice of Restricted
Stock Unit Grant (“Notice”) is %%OPTION_DATE,'Month DD, YYYY'%-%. Subject to the
provisions of this Notice, the Restricted Stock Unit Grant Agreement (the
“Agreement”) and of the Plan, the features of the Restricted Stock Units are as
follows:
Number of Shares: %%TOTAL_SHARES_GRANTED,'999,999,999'%-%
Vesting Commencement Date: %%OPTION_DATE,'Month DD, YYYY'%-%
Vesting of Restricted Stock Units: The Restricted Stock Units will vest over a
four-year period according to the following schedule:
Twenty-five percent (25%) of the Restricted Stock Units shall vest on each
12-month anniversary of the Vesting Commencement Date, subject to Participant’s
Continuous Service (as defined in the Plan) through the applicable vesting date.
Issuance Schedule: Subject to any adjustment as set forth in the Plan or Section
12 of the Agreement, one share of Common Stock will be issued for each
Restricted Stock Unit that vests at the time set forth in Section 5 of the
Agreement.
Unless otherwise defined herein or in the Agreement, capitalized terms herein or
in the Agreement will have the defined meanings ascribed to them in the Plan.
The Company and Participant agree that the Restricted Stock Units described in
this Notice are governed by the provisions of the Agreement attached to and made
a part of this document. The Participant acknowledges receipt of this Notice and
the Agreement, represents that the Participant has read and is familiar with the
provisions in this Notice and the attached Agreement, and hereby accepts the
Restricted Stock Unit Grant subject to all of the terms and conditions set forth
in this Notice and the attached Agreement.
TiVo Corporation
Accepted by:
By:




PARTICIPANT
 
Name:
 
Title:
Chief Human Resources Officer
Signature:
 
Address:
2160 Gold Street
Date:
 
 
San Jose, CA 95002
 
 



ATTACHMENTS:    Restricted Stock Unit Grant Agreement
TiVo Corporation Titan Equity Incentive Award Plan









--------------------------------------------------------------------------------







TIVO CORPORATION
TITAN EQUITY INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT GRANT AGREEMENT


THE RESTRICTED STOCK UNITS ARE SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN.
ONLY CERTAIN PROVISIONS OF THE PLAN ARE INCLUDED IN THIS AGREEMENT. A COPY OF
THE PLAN IS ATTACHED TO THIS AGREEMENT AND SHOULD BE READ CAREFULLY.
1.    Grant of Restricted Stock Units. The Company hereby grants to Participant
a Restricted Stock Unit Grant for that number of Restricted Stock Units set
forth in the Notice. This award represents the right to be issued on a future
date one (1) share of Common Stock for each Restricted Stock Unit that vests on
the applicable vesting date(s) (subject to any adjustment under Section 12
below) as indicated in the Notice. As of the Date of Grant, the Company will
credit to a bookkeeping account maintained by the Company for Participant’s
benefit the number of Restricted Stock Units/shares of Common Stock subject to
the award. This award was granted in consideration of Participant’s services to
the Company.
2.     Leave of Absence. During any authorized leave of absence, the vesting of
the Restricted Stock Units shall be suspended after the leave of absence exceeds
a period of thirty (30) days. Vesting of the Restricted Stock Units shall resume
upon the Participant’s termination of the leave of absence and return to service
to the Company and/or its Subsidiaries. The vesting schedule of the Restricted
Stock Units shall be extended by the length of the suspension.
3.    Non-transferability of Restricted Stock Units. The Restricted Stock Units
shall not be transferable (including by sale, assignment, pledge or
hypothecation) other than by will or the laws of intestate succession. The
designation of a beneficiary does not constitute a transfer. Participant shall
not sell, transfer, assign, pledge or otherwise encumber the Restricted Stock
Units until all vesting requirements have been met.
4.    Stockholder Rights. Stock underlying Restricted Stock Units will not be
issued until the Restricted Stock Units have vested. A Participant awarded
Restricted Stock Units shall have no rights as a Company stockholder with
respect to such Restricted Stock Units until such time as the Restricted Stock
Units have vested and Stock underlying the Restricted Stock Units has been
issued.
5.    Vesting and Earning of Restricted Stock Unit; Date of Issuance.
(a)If Participant remains in Continuous Service, then the Restricted Stock Units
shall vest and shares shall be issued as promptly as reasonably practicable
thereafter in accordance with the Notice. The issuance of shares in respect of
the Restricted Stock Units is intended to comply with Treasury Regulations
Section 1.409A-1(b)(4) and will be construed and administered in such a manner.
Subject to the satisfaction of the withholding obligations set forth in this
Agreement, in the event one or more Restricted Stock Units vests, the Company
shall issue to Participant one (1) share of Common Stock for each Restricted
Stock Unit that vests on the applicable vesting date(s) (subject to any
adjustment under Section 12 below). The issuance date determined by this
paragraph is referred to as the “Original Issuance Date”.
(b)If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur as promptly as reasonably practicable thereafter.
(c)The foregoing notwithstanding, in the event that Participant remains in
Continuous Service at the time a Corporate Transaction (as defined in the Plan)
occurs, the Board, or the board of directors of any corporation assuming the
obligations of the Company hereunder, shall either (a) assume the outstanding
Restricted Stock Units or make a substitution on an equitable basis of
appropriate Stock of the Company or of the merged, consolidated, or otherwise
reorganized corporation which will be issuable in respect to the shares of
Stock, or (b) provide that the Restricted Stock Units shall become immediately
vested with respect to all the units of the Restricted Stock Unit Grant.





--------------------------------------------------------------------------------





(d)The Committee has sole authority to determine whether and to what degree the
Restricted Stock Units have vested and been earned, and shares are issuable and
to interpret the terms and conditions of this Agreement and the Plan.


6.    Termination of Employment or Service. In the event that Participant’s
Continuous Service is terminated for any reason, including death or Disability,
and Participant has not yet vested all or part of the Restricted Stock Units
pursuant to the Notice and Section 5, then the Restricted Stock Units, to the
extent not vested as of Participant’s termination date, shall be forfeited
immediately upon such termination, and Participant shall have no further rights
with respect to the Restricted Stock Units that have not yet vested. In
jurisdictions requiring notice in advance of an effective termination of
Continuous Service, Participant shall be deemed terminated upon the actual
cessation of providing services to the Company notwithstanding any required
notice period that must be fulfilled before a termination of the Continuous
Service can be effective under applicable laws. Participant expressly
acknowledges and agrees that the termination of Continuous Service shall result
in forfeiture of the Restricted Stock Units to the extent the Restricted Stock
Units have not vested as of the date of termination.
7.    Payment of Par Value. As a condition to the delivery to Participant of the
shares of Stock subject to the Restricted Stock Units after such units have
vested, Participant authorizes the Company to deduct from compensation due to
Participant from the Company or Participant’s employer, if different (the
“Employer”), an amount equal to the par value of the shares of Stock to be
issued hereunder. Such withholding shall be deducted from Participant’s
compensation payable on the Company’s or the Employer’s regularly scheduled
payroll date immediately prior to each vesting date of the Restricted Stock
Units, as set forth in the Notice and in this Agreement, unless otherwise
determined by the Committee. As of the date of this Agreement, the par value for
one share of the Company’s common stock is $.001.
8.    Settlement of Restricted Stock Units. The Company shall not be obligated
to deliver any shares of Stock hereunder for such period as may be required by
it in order to comply with applicable federal or state statutes, laws and
regulations.
9.    No Acquired Rights. Participant agrees and acknowledges that:
(a)the Plan is discretionary in nature and that the Company can amend, cancel,
or terminate it at any time;
(b)the grant of the Restricted Stock Units under the Plan is voluntary and
occasional and does not create any contractual or other right to receive future
grants of any Restricted Stock Units or benefits in lieu of any Restricted Stock
Units, even if Restricted Stock Units have been granted repeatedly in the past
and regardless of any reasonable notice period mandated under local law;
(c)the value of the Restricted Stock Units is an extraordinary item of
compensation which is outside the scope of Participant’s employment contract, if
any;
(d)the Restricted Stock Units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating termination,
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, retirement benefits, or similar payments;
(e)the Restricted Stock Units shall expire upon termination of Participant’s
Continuous Service for any reason except as may otherwise be explicitly provided
in the Plan and this Agreement;
(f)the future value of the shares of Stock awarded under the Plan is unknown and
cannot be predicted with certainty;
(g)no claim or entitlement to compensation or damages arises from the
termination of the Restricted Stock Units or diminution in value of the
Restricted Stock Units or shares of Stock purchased under the Plan and
Participant irrevocably releases the Company from any such claim; and
(h)Participant’s participation in the Plan shall not create a right to further
employment with the Company and shall not interfere with the ability of the
Company to terminate Participant’s Continuous Service at any time, with or
without Cause.







--------------------------------------------------------------------------------





10.    Tax Withholding.
a.Participant is responsible for, and by accepting the Restricted Stock Units
agrees to bear, all taxes of any nature, including any income tax, withholding
tax, social insurance, payroll tax, fringe benefit tax, payment on account,
interest, penalties or other tax related items arising out of the grant of the
Restricted Stock Units, the vesting of the Restricted Stock Units, the
distribution of the shares underlying the Restricted Stock Units, or the
subsequent sale of the shares (collectively, the “Tax Items”), that are legally
imposed upon Participant in connection with the Restricted Stock Units, and the
Company does not assume, and will not be liable to any party for, any cost or
liability arising in connection with such Tax Items legally imposed on
Participant. The Company has not provided any tax advice with respect to the
Restricted Stock Units or the disposition of the shares. Participant should
obtain advice from an appropriate independent professional adviser with respect
to the tax implications of any aspect of the Restricted Stock Units, including
the grant or vesting of the Restricted Stock Units or the subsequent sale of any
shares.
b.In the event that the Company or the Employer, including any Subsidiary
qualified to deduct tax at source, is required to withhold any Tax Items as a
result of any event occurring in connection with the Restricted Stock Units, the
Employer will satisfy Tax Items by withholding, from the shares to be delivered
to the Participant upon vesting, a number of shares having an aggregate fair
market value equal to the amount of the Tax Items. The number of shares withheld
to satisfy the Tax Items will be rounded up to the nearest whole share.
Depending on the withholding method, the Company or the Employer may withhold or
account for Tax Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant may receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. Once
the Tax Items have been satisfied by withholding a number of shares for tax
purposes, the Participant is deemed to have been issued the full number of
shares subject to the release tranche in this grant. The Participant shall pay
the Tax Items that the Company may be required to withhold if the Tax Items
cannot be satisfied by the means previously described. The Company has sole
discretion to require or permit the Participant to make alternate arrangements
satisfactory to the Company for such withholdings in advance of the arising
withholding obligations. No shares will be issued unless and until satisfactory
arrangements (as determined by the Company) have been made by the Participant
with respect to the payment of any income and other taxes which the Company
determines must be withheld or collected with respect to such shares. By
accepting this award, Participant expressly consents to the withholding of
shares and to any additional cash withholding as provided for in this paragraph.
c.Participant acknowledges and agrees that the ultimate liability for any Tax
Items legally due by Participant is and remains Participant’s responsibility and
that the Company and or the Employer (a) make no representations nor
undertakings regarding the treatment of any such Tax Items in connection with
any aspect of the Restricted Stock Units, including the grant or vesting of the
Restricted Stock Units, the distribution of the shares underlying the Restricted
Stock Units, or the subsequent sale of the shares acquired from the Restricted
Stock Units; and (b) do not commit to structure the terms or any aspect of the
Restricted Stock Units to reduce or eliminate the Participant’s liability for
such Tax Items. The Company may refuse to deliver the shares if Participant
fails to comply with Participant’s obligations in connection with the
satisfaction of the Tax Items.


11.    Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Committee (as such term is defined in the Plan), and the Committee shall have
all powers with respect to this Agreement as are provided in the Plan. Any
interpretation of this Agreement by the Committee and any decision made by it
with respect to this Agreement is final and binding.
12.    Adjustments Upon Changes in Capitalization. In the event of any change in
the outstanding Stock of the Company by reason of stock dividends,
recapitalization, mergers, consolidations, split-up, combinations or exchanges
of shares and the like, the number and kind of shares subject to the Restricted
Stock Units immediately prior to such event shall be appropriately adjusted by
the Board in accordance with the terms of the Plan, and such adjustment shall be
conclusive.
13.    Entire Agreement; Amendment; Binding Effect; Governing Law; Plan
Controls. The Plan is incorporated herein by reference. The Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant's interest except by
means of a writing signed by the Company and Participant. The waiver by the
Company of a breach of any





--------------------------------------------------------------------------------





provision of this Agreement by Participant shall not operate or be construed as
a waiver of any subsequent breach by Participant. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective executors, administrators, next-of-kin, successors and assigns. This
Agreement is governed by the laws of the state of Delaware. In the event of any
conflict between the terms and provisions of the Plan and this Agreement, the
Plan terms and provisions shall govern. Capitalized terms used but not defined
in this Agreement have the meanings assigned to them in the Plan. Certain other
important terms governing this Agreement are contained in the Plan.
14.    Notices; Electronic Delivery. Any notice required or permitted by this
Agreement shall be in writing and shall be deemed sufficient when delivered
personally, or at time of transmission if sent by telegram or fax or forty-eight
(48) hours after being deposited in the U.S. mail, as certified or registered
mail, with postage prepaid, or at the time an electronic confirmation of receipt
is received if delivery is by email, and addressed to the party to be notified
at such party’s address as set forth in the Notice or as subsequently modified
by written notice. Any notice for delivery outside the United States will be
sent by email, facsimile or by express courier. By accepting the Restricted
Stock Units, the Participant consents to receive documents related to
participation in the Plan and this award by electronic delivery and to
participate in the Plan through an online or electronic system established and
maintained by the Company or another third party designated by the Company.
15.    Severability. The provisions of this Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
16.    Counterparts; Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.
17.    Compliance with Section 409A of the Code. This award is intended to
comply with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise deferred compensation subject to Section 409A, and if the
Participant is a “specified employee” (within the meaning set forth in Section
409A(a)(2)(B)(i) of the Code) as of the date of the Participant’s “separation
from service” (within the meaning of Treasury Regulation Section 1.409A-1(h) and
without regard to any alternative definition thereunder), then the issuance of
any shares that would otherwise be made upon the date of the separation from
service or within the first six (6) months thereafter will not be made on the
originally scheduled date(s) and will instead be issued in a lump sum on the
date that is six (6) months and one day after the date of the separation from
service, with the balance of the shares issued thereafter in accordance with the
original vesting and issuance schedule set forth above, but if and only if such
delay in the issuance of the shares is necessary to avoid the imposition of
adverse taxation on the Participant in respect of the shares under Section 409A
of the Code. Each installment of shares that vests is intended to constitute a
“separate payment” for purposes of Treasury Regulation Section
1.409A-2(b)(2).    





